Citation Nr: 0402774	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a prescription drug reaction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

VA clinical notes dated January 28, 2000 show that a local 
physician had started the veteran on insulin, troglit[azone], 
and glimepride.  A VA physician prescribed various 
medications including troglitazone (brand name Rezulin).  VA 
Pharmacy records confirm that the prescription was filled.  
Private hospital records show the veteran was admitted on 
February 15, 2000.  One week prior to admission he had 
developed nausea and vomiting and had stopped eating entirely 
prior to admission.  He was admitted with a primary diagnosis 
of multiple system organ failure.  Procedures required to 
save his life included a tracheostomy for respiratory 
failure.  The discharge summary stated, "It was felt that 
there may have been a drug component with regards to the 
etiology of his liver failure.  He had been taking Rezulin, 
and it was felt that this combined with dehydration and 
immobility may have precipitated the acute hepatic failure 
and acute renal failure."  Rezulin was taken off the market 
a short while later and the veteran was notified to stop 
using the medication.  The veteran asserts that VA was 
negligent in prescribing the drug without first doing liver 
function tests.  Liver function tests before the drug was 
prescribed, most recently in November 1998, were normal.  The 
veteran also asserts that he is totally disabled by the 
residuals of multiorgan failure.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002).  The Court held that 
the Board's failure to enforce compliance with those 
requirements is remandable error.  

VCAA requires VA to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § § 5103A(d) (West 2002).  In view of the life 
threatening nature of the February 2000 hospitalization, 
there may well be some residuals.  A tracheostomy scar would 
be anticipated.  Consequently, we need an opinion from a 
competent source as to residuals.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA general medical examination.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
tests or studies should be accomplished.  
The examiner should identify all 
additional disabilities which are as 
likely as not the residuals of the 
veteran's use of troglitazone (Rezulin).  
The examiner should compare the veteran's 
physical condition before and after the 
private hospitalization in February and 
March 2000.  A complete explanation should 
be provided.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



